         Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

CORENTISS HOLMES,                           )
                                            )
      Plaintiff,                            )    CIVIL ACTION FILING NO.:
                                            )
v.                                          )
                                            )
THE UNITED STATES OF                        )
AMERICA,                                    )
                                            )
      Defendant.                            )    JURY TRIAL DEMANDED

                        COMPLAINT FOR DAMAGES
                   UNDER THE FEDERAL TORT CLAIMS ACT

      COMES NOW, Plaintiff Corentiss Holmes, by and through his attorney and

files this his complaint against the United States of America (“U.S.”), as follows:

                                           I.

        JURISDICTION, VENUE, AND CONDITIONS PRECEDENT

1.    Plaintiff Corentiss Holmes is a resident of the State of Georgia and has been

a resident of the State of Georgia at all times relevant to this case.

2.    Defendant U.S. can be served via certified/return receipt requested first class

U.S. Mail with the Summons and Complaint by serving the U.S. Attorney, Kurt R.

Erskine, Richard B. Russell Federal Bldg., 75 Ted Turner Dr. SW, Suite 600,

Atlanta, GA 30303-3309 and the Attorney General of the United States at U.S

                                           1
          Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 2 of 17




Department of Justice, 950 Pennsylvania Avenue, NW, Washington, D.C. 20530-

0001.

3.      The claims herein are brought against the U.S. pursuant to the Federal Tort

Claims Act (28 U.S.C. §2671, et seq.) for money damages as compensation for

loss of property and personal injuries that were caused by the negligent and

wrongful acts and omissions of agents and employees of the United States

Government, inter alia, negligent operation of a motor vehicle while acting within

the scope of their offices and employment, under circumstances where the

Defendant U.S., if a private person, would be liable to the Plaintiff in accordance

with the laws of the State of Georgia.

4.      Venue is proper in that all, or a substantial part of, the events or omissions

giving rise to and forming the basis of these claims occurred in the Northern

District of Georgia, and arose from the negligent operation of a motor vehicle by

the Defendant U.S.

5.      Plaintiff has fully complied with the provisions of 28 U.S.C. § 2675 of the

Federal Tort Claims Act.

6.      This suit has been timely filed, in that Plaintiff served notice of his claim on

United States Department of Veterans Affairs Regional Office, Office of Chief

Counsel, 3322 West End Ave, Suite 509, Nashville, TN 37203 and Department of

                                            2
           Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 3 of 17




Veterans Affairs Torts Law Group, Office of General Counsel, 810 Vermont Ave

NW, Washington, DC 20420 on May 7, 2020. Attached hereto and titled "Exhibit

1" is the administrative claim with attachments.

7.    The suit has been timely filed pursuant to 28 U.S.C. § 2401(b).

                                         II.

               EVENTS FORMING THE BASIS OF THE CLAIMS

8.    On May 7, 2018, Plaintiff Corentiss Holmes was driving his Chevrolet Trax

on Columbia Drive in Dekalb County, Georgia.

9.    At the same time and on the occasion in question, a United States

Department of Veterans Affairs' Ford Transit was being driven by Department of

Veterans Affairs’ employee James Hall.

10.   James Hall was acting in the scope of his employment with the United States

Department of Veterans Affairs.

11.   James Hall and Defendant owed a duty to Plaintiff to operate the Ford

Transit in an ordinary, safe and negligent-free manner.

12.   On May 7, 2018, James Hall negligently drove the Ford Transit into the side

of Plaintiff’s vehicle.

13.   James Hall exercised less than ordinary care in the operation of the Ford

Transit;

                                         3
          Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 4 of 17




14.    James Hall was negligent per se in violation of OCGA 40-6-48, failure to

maintain lane.

15.    By James Hall’s negligent driving, Defendant breached its duty of ordinary

care to Plaintiff.

16.    On or about May 7, 2018, Defendant’s negligence was the proximate cause

of bodily injury to Plaintiff Corentiss Holmes.

17.    On or about May 7, 2018, Defendant’s negligence was the proximate cause

of property damage to Plaintiff's Chevrolet Trax.

                                          III.

                                     DAMAGES

18.    Plaintiff incorporates by reference herein all allegations set forth above.

19.    As a result of the collision, Plaintiff required medical treatment totaling $

48,811.16.

20.    As a result of the collision, Plaintiff endured pain and suffering for which

Plaintiff seeks compensation in the amount of $ 53,680.00.

21.    As a result of the collision, Plaintiff incurred travel expenses totaling $

408.48.

22.    As a result of the collision, Plaintiff’s Chevrolet Trax required repairs of at

least $ 721.55.

                                           4
        Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 5 of 17




23.   As a result of the collision, Plaintiff suffered from the loss of use of his

Chevrolet Trax.

                                         IV.

         CLAIM·VIOLATION OF FEDERAL TORT CLAIMS ACT

24.   Plaintiff incorporates by reference herein all allegations set forth above.

25.   On or about May 7, 2018, Defendant U.S. operated a motor vehicle in a

negligent manner so as to be the proximate cause of bodily injury to Plaintiff

Corentiss Holmes.

26.   On or about May 7, 2018, Defendant U.S. operated a motor vehicle in a

negligent manner so as to be the proximate cause of property damage to Plaintiff's

Chevrolet Trax.

27.   Plaintiff did not contribute negligently to the collision.

28.   That at the time of the collision the vehicle operated by Defendant U.S. was

maintained by Defendant U.S. for its pleasure, comfort and convenience.

29.   Defendant U.S. is liable to the Plaintiff for his medical bills, travel expenses

and pain and suffering in the amount of approximately $ 102,899.00.

30.   Defendant U.S. is liable to the Plaintiff for his property damage and loss of

use in the amount of approximately $ 721.55.

                                          V.

                                          5
         Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 6 of 17




                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully demands judgment against Defendant

U.S. for:

1. Personal injury damages in the amount of $ 102,899.00 plus court costs and

post-judgment interest at the legal rate;

2. Property damages in the amount of $ 721.55 plus court costs and post-judgment

interest at the legal rate;

3. For such further and additional relief at law or equity that this Court may deem

appropriate or proper.

                                            VI.

                              DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiff

demands trial by jury in this action of all issues so triable.


       Respectfully submitted this August 11, 2021,

                                                  770GOODLAW, H.Q. Alex Nguyen
                                                  Law Firm, LLC

                                                  /s/ Mark A. Calhoun
                                                  Mark A. Calhoun, Esq.
                                                  Ga. Bar No. 106309
                                                  Hung Q. Nguyen, Esq.
                                                  Georgia Bar No. 940370
                                                  Attorneys for Plaintiff
                                             6
        Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 7 of 17




5495 Jimmy Carter Blvd
Suite B17
Norcross, GA 30093
Tel: 770.409.1529
Fax: 770.409.1526
litigation@770goodlaw.com




This is to certify that this document was prepared in accordance with Court Rule
L.R. 5.1B, N.D.Ga, in the Times New Roman 14 Point.




                                       7
Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 8 of 17




                 Exhibit “1”
Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 9 of 17
Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 10 of 17
Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 11 of 17
Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 12 of 17
Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 13 of 17
Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 14 of 17
Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 15 of 17
       Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 16 of 17




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 11, 2021, the foregoing Summons and

Complaint was filed with the United States District Court for the Northern District

of Georgia using the CM/ECF system. Additionally, the foregoing document was

sent by United States Postal Service first class Certified/ Return Receipt Requested

mail, postage prepaid, addressed to the following:

Kurt R. Erskine, U.S. Attorney
Northern District of Georgia
Richard B. Russell Federal Bldg.,
75 Ted Turner Dr. SW, Suite 600
Atlanta, GA 30303-3309

Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue, NW,
Washington, D.C. 20530-0001


      Respectfully submitted this August 11, 2021,

                                             770GOODLAW, H.Q. Alex Nguyen
                                             Law Firm, LLC

                                             /s/ Mark A. Calhoun
                                             Mark A. Calhoun, Esq.
                                             Ga. Bar No. 106309
                                             Hung Q. Nguyen, Esq.
                                             Georgia Bar No. 940370
                                             Attorneys for Plaintiff

5495 Jimmy Carter Blvd
Suite B17
                                         8
      Case 1:21-cv-03259-JPB Document 1 Filed 08/11/21 Page 17 of 17




Norcross, GA 30093
Tel: 770.409.1529
Fax: 770.409.1526
litigation@770goodlaw.com




                                    9
